Dismissed and Memorandum Opinion filed January 25, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00868-CV
____________
 
IN THE INTEREST OF A.C., A CHILD
 

 
On Appeal from the 245th District Court
Harris County, Texas
Trial Court Cause No. 2010-05638
 

 
M E M O R
A N D U M   O P I N I O N
According to information provided to this court, this appeal
is from a judgment signed August 24, 2010.  No clerk’s record has been filed. 
The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.  
On November 29, 2010, and on December 28, 2010, notification
was transmitted to all parties of the court’s intention to dismiss the appeal
for want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  No response was filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Frost and Christopher.